Citation Nr: 0946524	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-07 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2008 and August 2009 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 71.25 dB and a speech 
recognition score of 80 percent, and the Veteran's left ear 
hearing loss is manifested by an average pure tone threshold 
of 80 dB and a speech recognition score of 72 percent.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R., Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

The Veteran was originally granted service connection for 
bilateral hearing loss in a January 2008 rating decision, 
effective August 2007, the date of the Veteran's claim, and 
assigned an initial non-compensable evaluation.  The Veteran 
appealed.  In an August 2009 rating decision, the RO 
increased the Veteran's disability rating to 20 percent, 
effective August 2007, the date of the Veteran's claim.  

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule requires assignment of a Roman numeral 
designation, ranging from I to XI.  Other than exceptional 
cases, VA arrives at the proper designation by mechanical 
application of Table VI, which determines the designation 
based on results of standard test parameters.  Id.  Table VII 
is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  
Where impaired hearing is service connected in only one ear, 
the non-service connected ear will be assigned a Roman 
numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 (2009) 
states that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations from 
November 2007 and August 2009, as well as private treatment 
records from Kaiser Permanente.  

The November 2007 examination yielded test results of pure 
tone thresholds in the right ear at 500, 1000, 2000, 3000, 
and 4000 Hertz of 25, 35, 55, 85, and 90 decibels, 
respectively, for an average over the four frequencies of 
interest of 66.25 decibels.  Speech audiometry test results 
revealed speech recognition ability of 100% in the right ear.  
Pure tone thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 30, 45, 75, 90, and 95 decibels, 
respectively, for an average over the four frequencies of 
interest of 76.25 decibels.  Speech audiometry test results 
revealed speech recognition ability of 94% in the left ear.  
These results show that the Veteran did not have exceptional 
hearing loss in either ear as contemplated in 38 C.F.R. 
§ 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
November 2007 measurements results in assignment of Roman 
Numeral II to the right ear and Roman Numeral II to the left 
ear, for the purpose of determining a disability rating.  A 0 
percent rating is derived from Table VII of 38 C.F.R. § 4.85 
by intersecting row II with column II.

Further VA testing was done in August 2009.  The August 2009 
examination yielded test results of pure tone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 35, 
45, 65, 85, and 90 decibels, respectively, for an average 
over the four frequencies of interest of 71.25 decibels.  
Speech audiometry test results revealed speech recognition 
ability of 80 percent in the right ear.  Pure tone thresholds 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
40, 55, 80, 90, and 95 decibels, respectively, for an average 
over the four frequencies of interest of 80 decibels.  Speech 
audiometry test results revealed speech recognition ability 
of 72% in the left ear.  These results show that the Veteran 
does not have exceptional hearing impairment in the right ear 
as contemplated in 38 C.F.R. § 4.86, but does have 
exceptional hearing loss in the left ear.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIa to the 
August 2009 measurements results in assignment of Roman 
Numeral VII to the left ear and Roman Numeral IV to the right 
ear, for the purpose of determining a disability rating.  

A 20 percent rating is derived from Table VII of 38 C.F.R. § 
4.85 by intersecting row IV with column VII.

The Veteran has also submitted a July 2007 test result from 
Kaiser Permanente.  However, not only are the pure tone 
audiometric test results in graphical form, but the Board is 
also unable to determine whether the Maryland CNC test was 
used to determine speech recognition scores.  Thus, this 
evidence has little probative value in determining the 
severity of the Veteran's hearing impairment.  

The November 2007 and August 2009 audiological test results 
do not provide for assigning a disability rating in excess of 
20 percent for the Veteran's bilateral hearing loss.  While 
(according to the Veteran's representative's November 2009 
brief) he intended to submit a new audiological testing 
results from Kaiser Permanente, he has not done so at this 
time.  In any case, as it appears that Kaiser Permanente 
reports audiological test results in graphical form, which 
the Board is not qualified to interpret, such evidence would 
have little probative value.  Furthermore, the Veteran was 
last afforded a VA examination of his hearing loss disability 
only four months ago, so there is evidence reflecting his 
current degree of hearing impairment of record, and there is 
nothing to suggest that this examination was not properly 
conducted.  Indeed, the August 2009 examination report 
reflects that the examiner took great pains to accommodate 
the apparent confusion of the Veteran and ensure accurate, 
reliable examination results, which the Board finds gives 
this test result great probative value.   

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  
Martinak, 21 Vet. App. at 455.  Here, other than the August 
2009 VA examiner's report that the Veteran complained that 
his hearing aids did not work, it does not appear that the VA 
examiners considered the functional effect of the Veteran's 
hearing impairment on his daily life.  However, the effects 
of the Veteran's hearing impairment were discussed at his 
July 2007 audiology evaluation by Kaiser Permanente, where he 
reported a poor response to sounds in his environment and 
communication difficulties.  Accordingly, the Board finds 
that there has been no prejudice to the Veteran since the 
information required by Martinak is of record.   

This evidence was considered by the Board in determining 
whether the Veteran's hearing loss disability warrants 
referral for extraschedular consideration.  To accord justice 
in an exceptional case where the scheduler standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) 
(2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology.  
Difficulty hearing is measured by objective testing under the 
rating criteria for hearing loss, and the Veteran's reported 
hearing difficulties are not so exceptional or unusual a 
disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

The Board does not find evidence that the Veteran's hearing 
loss disability should be increased for any period based on 
the facts found during the whole appeal period.  The evidence 
of record from the day the Veteran filed the claim to the 
present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  As such, the claim for a 
disability rating in excess of 20 percent for bilateral 
hearing loss must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in October 2007.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of VA and the Veteran's respective duties for 
obtaining evidence.  The Veteran was also informed of how VA 
assigns disability ratings and effective dates.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  However, although the 
issue before the Board is whether the Veteran's bilateral 
hearing loss disability is properly rated, the appeal arises 
from a grant of entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 
119, 125 (1999) (explaining that a disagreement with an 
initial rating assigned for a disability following a claim 
for service connection is part of the original claim and 
technically not a claim for an increased rating).

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as private treatment records.  The Veteran was also 
afforded VA examinations in November 2007 and August 2009.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


